UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7793



GEORGE ADAMS,

                                            Plaintiff - Appellant,

          versus


RICKY HARRISON, Warden; KERSHAW CORRECTIONAL
INSTITUTION; FREDERICK THOMPSON; STAN BURTT;
DERWIN NEASMAN; BETTY BOWERS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-810-5-6JI)


Submitted:   May 25, 1999                   Decided:   June 7, 1999


Before MOTZ and TRAXLER, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


George Adams, Appellant Pro Se. Benjamin A. Hagood, Jr., DAVIS,
CRAVER, HAGOOD & KERR, P.A., Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Adams, a South Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint. We have reviewed the record and the district court's opin-

ion accepting the recommendation of the magistrate judge and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Adams v. Harrison, No.

CA-98-810-5-6JI (D.S.C. Nov. 18, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2